                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


  UNITED STATES OF AMERICA,                         )
                                                    )
            Plaintiff,                              )
                                                    )        No. 2:19-cv-02036-TLP-dkv
  v.                                                )
                                                    )
  TWENTY THOUSAND DOLLARS                           )
  ($20,000.00) IN UNITED STATES                     )
  CURRENCY,                                         )
                                                    )
            Defendant.                              )


                   DECREE OF FORFEITURE AND ORDER OF DELIVERY


       Pursuant to a complaint filed by the United States on January 11, 2019, seeking the

forfeiture of Twenty Thousand Dollars ($20,000.00) in United States Currency under the

provision of 31 U.S.C. § 5332(c), it is hereby ORDERED:

       1.        That the United States Marshal for this district will seize the defendant currency

and hold said currency subject to the further orders of this Court;

       2.        That the United States Marshal will serve a copy of the complaint on all known

claimants to the Defendant Currency including, without limitation Abdellah Elaassekri and J.

Wayne Doss, Jr., Esq., attorney for Abdellah Elaassekri;

        3.       That the government will advertise the defendant currency on the internet at

www.forfeiture.gov for thirty (30) consecutive days. The advertisement will serve notice that the

defendant currency was seized by the Drug Enforcement Administration from Abdellah

Elaassekri on August 6, 2018; that a Complaint for Forfeiture has been filed pursuant to 31

U.S.C. § 5332(c), and that any parties claiming any interest in the said currency must file a claim
within sixty (60) days of the first date of publication and an answer to the complaint within

twenty (20) days thereafter.

       SO ORDERED, this 16th day of January, 2019.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                                 2
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  UNITED STATES OF AMERICA,                        )
                                                   )
          Plaintiff,                               )
                                                   )        No. 2:19-cv-02036-TLP-dkv
  v.                                               )
                                                   )
  TWENTY THOUSAND DOLLARS                          )
  ($20,000.00) IN UNITED STATES                    )
  CURRENCY,                                        )
                                                   )
          Defendant.                               )


                             NOTICE OF FORFEITURE ACTION


       On January 11, 2019, the United States of America, through the United States Attorney

for the Western District of Tennessee, filed a Complaint for Forfeiture In Rem, pursuant to 31

U.S.C. § 5332(c), against the following defendant property:

               Twenty Thousand Dollars ($20,000.00) in United States Currency

       In accordance with Supplemental Rule G(5), in order to avoid forfeiture of the defendant

property, any person who asserts an interest in the defendant property must file a verified claim

(1) within 30 days after the final publication of this notice in a newspaper, (2) within 60 days

after the first day of publication on the official internet government forfeiture website,

www.forfeiture.gov, or (3) within such additional time as may be allowed by the Court.

       The Claim must (A) identify the specific property claimed; (B) identify the claimant and

state the claimants interest in the property; and (C) be signed by the claimant under penalty of

perjury (see 28 U.S.C. § 1746). Additionally, a claimant must serve and file an answer to the

complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure within 20 days after

                                                  3
filing the claim. Claims and Answers must be filed with the Clerk, United States District Court

for the Western District of Tennessee, 242 Federal Building, 167 N. Main, Memphis, Tennessee

38103 and serve notice upon the United States Attorney, 800 Federal Building, Memphis,

Tennessee 38103, attn: Christopher E. Cotten, Assistant United States Attorney.



                                                                   D. MICHAEL DUNAVANT
                                                                   United States Attorney




                                                    By:    /s Christopher E. Cotten
                                                           CHRISTOPHER E. COTTEN
Dated: January 11, 2019                                    Assistant United States Attorney
                                                           800 Federal Bldg., 167 N. Main
                                                           Memphis, Tennessee 38103




                                               4
